DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 11 May 2022 containing amendments to the claims and remarks.
Claims 23-42 are pending.  Claims 23-42 are newly added.
Objection is entered with respect to newly added claim 37.  Rejections under 35 U.S.C. 112(b) are entered with respect to newly added claims 26, 27, and 39.
Claims 23-42 are indicated allowable.  The objection and rejections follow.

Claim Objections
Claim 37 is objected to for improper English grammar.
With respect to claim 37, “a filter unit for configured for receiving” is improper English.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26, 27, and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 26, the claim recites the limitation “the intermediate heat exchanger.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 27, the claim recites the limitation “the separated liquid.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 39, the claim recites the limitation “the tubular plug flow reactor.”  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 26, 27, and 39 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action.
Claims 23-25, 28-38, and 40-42 are allowed in view of Applicant’s amendments to the claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771